Exhibit 10.28

 

LOGO [g49503rrdlogo.jpg]          Global Headquarters          111 South Wacker
Drive          Chicago, Illinois 60606-4301          Telephone (312) 326 8000

December 18, 2008

Miles W. McHugh

[address]

Dear Miles:

The purpose of this letter is to amend and restate in its entirety the
employment agreement dated October 29, 2007 between you and R.R. Donnelley &
Sons Company (“Donnelley” or “Company”) to bring the terms of the employment
agreement into compliance with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). All capitalized terms used but not defined in
this agreement (“Agreement”) shall have the meanings assigned to such terms in
Annex A.

The terms of this Agreement are as follows:

 

1. Title and Responsibilities. You will continue to serve as Executive Vice
President, Chief Financial Officer, in accordance with the terms and provisions
of this Agreement as well as any employment and other policies applicable to
employees of the Company and its subsidiaries from time to time during the term
of your employment. You will have the customary duties, responsibilities and
authorities of such position. You will also receive such office, staffing and
other assistance as is commensurate with that received by other executives at
your level in the Company.

 

2. Employment at Will. You and we hereby acknowledge that your employment with
the Company constitutes “at-will” employment and that either party may terminate
your employment at any time upon written notice of termination within a
reasonable period of time before the effective date of your Separation from
Service.

 

3. Compensation. You will receive the following compensation and benefits, from
which the Company may withhold any amounts required by applicable law.

 

  a. Base Salary. The Company will pay you a base salary (“Base Salary”) at the
rate of $450,000 per year. This Base Salary will be paid in accordance with the
normal payroll practices of the Company.

 

 

b.

Annual Bonus. In respect of each calendar year of the Company, you will be
eligible to receive an annual bonus (the “Annual Bonus”) in accordance with the
Company’s annual incentive compensation plan (“Plan”) with a target bonus
opportunity of 150% of Base Salary. The performance objectives for your Annual
Bonus with respect to each calendar year will be determined as provided for in
the Plan. Any Annual Bonus which you become entitled to receive shall be paid to
you no later than the 15th day of the third month following the end of the
calendar year in which the bonus was earned, unless you timely elect to defer
all or a portion of such bonus pursuant to the Company’s deferred compensation
plan.

 

  c. Vacation. You will be eligible for four weeks vacation annually.

 

  d. Benefits. You will continue to be eligible to participate in the employee
benefit plan and programs generally applicable to RR Donnelley employees.



--------------------------------------------------------------------------------

  e. Car Allowance. You will receive a car allowance in the amount of $1,400 per
month.

 

  f. Financial Planning, Supplemental Life and Disability. You will be entitled
to a Financial Planning allowance, and Supplemental Executive Life and
Supplemental Executive Disability Insurance consistent with other executives at
your level in the Company.

 

4. Severance. If your Separation from Service with the Company (and its at least
80% owned subsidiaries and affiliates) is initiated by the Company without Cause
or your Separation from Service is initiated by you for Good Reason, the
following will apply:

 

 

a.

Severance Pay. The Company will pay you an amount equal to one and one-half
times your Annualized Total Compensation (“Severance Pay”), subject to the
prompt execution by you of the Company’s customary release, which amount shall
be payable in equal installments on the 15th and last days of each of the 18
months following the thirtieth (30th) day after the date of your Separation from
Service (if the 15th or last day of a month is not a business day, on the
closest business day to such day).

 

  b. Benefits. Your medical, dental and vision insurance coverage in effect
immediately before the date of your Separation from Service will continue to be
available to you under the group health plan continuation coverage laws
(“COBRA”), for a period of 18 months following the date of your Separation from
Service (the “COBRA Period”). If you elect COBRA coverage, it will be available
to you for the 18-month COBRA Period at the same cost your insurance coverage is
available to active employees. Your short-term and long-term disability, group
life insurance and accidental death and dismemberment insurance, Supplemental
Executive Life Insurance and Supplemental Executive Disability Insurance end on
the date of your Separation from Service.

 

  c. Resignations. You shall resign from such offices and directorships, if any,
of the Company that you may hold from time to time.

 

  d. Indemnification. Your rights of indemnification under the Company’s
organizational documents, any plan or agreement at law or otherwise and your
rights thereunder to director’s and officer’s liability insurance coverage for,
in both cases, actions as an officer of the Company shall survive your
Separation from Service.

 

  e. Gross-up Payment. You will be entitled to receive a gross-up payment as
provided in Annex B.

 

  f. Vesting of Equity Grants. Any outstanding stock options, grants, restricted
stock awards or other equity grants issued to you from time to time, will vest
100% immediately as of the date of your Separation from Service.

 

  g.

Section 409A. If you are a “specified employee” within the meaning set forth in
the document entitled “409A: Policy of R.R. Donnelley & Sons Company and its
Affiliates Regarding Specified Employees” on the date of your Separation from
Service, then any amounts payable pursuant to this Agreement or otherwise that
(i) become payable as a result of your Separation from Service and (ii) are
subject to section 409A of the Code as a result of your Separation from Service
shall not be paid until the earlier of (x) the first business day of the sixth
month occurring after the month in which the date of your Separation from
Service occurs and (y) the date of your death. Notwithstanding the immediately
preceding sentence, amounts payable to you as a result of your Separation from
Service that do not

 

2



--------------------------------------------------------------------------------

 

exceed two times the lesser of (i) your annualized compensation based upon your
annual rate of Base Salary for the year prior to the year in which the date of
your Separation from Service occurs and (ii) the maximum amount that may be
taken into account under section 401(a)(17) of the Code in the year in which the
date of your Separation from Service occurs may be paid as otherwise scheduled.
If any compensation or benefits provided by this Agreement may result in the
application of section 409A of the Code, then the Company shall, in consultation
with you, modify this Agreement to the extent permissible under section 409A of
the Code in the least restrictive manner as necessary to exclude such
compensation and benefits from the definition of “deferred compensation” within
the meaning of such section 409A of the Code or in order to comply with the
provisions of section 409A of the Code. By signing this Agreement you
acknowledge that if any amount paid or payable to you becomes subject to section
409A of the Code, you are solely responsible for the payment of any taxes and
interest due as a result.

 

5. Restrictive Covenants. You and Donnelley recognize that, due to the nature of
your employment and relationship with Donnelley, you will have access to and
develop confidential business information, proprietary information, and trade
secrets relating to the business and operations of Donnelley and its affiliates.
You acknowledge that such information is valuable to the business of Donnelley
and its affiliates, and that disclosure to, or use for the benefit of, any
person or entity other than Donnelley or its affiliates, would cause substantial
damage to Donnelley. You further acknowledge that your duties for Donnelley
include the opportunity to develop and maintain relationships with Donnelley
customers, employees, representatives and agents on behalf of Donnelley and that
access to and development of those close relationships with Donnelley customers
render your services special, unique and extraordinary. In recognition that the
good will and relationships described herein are assets and extremely valuable
to Donnelley, and that loss of or damage to those relationships would destroy or
diminish the value of Donnelley, you agree as follows:

 

  a. Noncompetition. In consideration of the covenants and agreements of the
Company herein contained, the payments to be made by the Company pursuant to
this Agreement, the positions of trust and confidence you occupy and have
occupied with the Company and the information of a highly sensitive and
confidential nature obtained as a result of such positions, you agree that, from
the date of your Separation from Service for any reason, including a Separation
from Service initiated by Donnelley with or without Cause, and for 18 months
thereafter, you will not, directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director or in any other individual or representative capacity, worldwide,
engage in any business which is competitive with the business of Donnelley. You
may, however, own stock or the rights to own stock in a company covered by this
paragraph that is publicly owned and regularly traded on any national exchange
or in the over-the-counter market, so long as your holdings of stock or rights
to own stock do not exceed the lesser of (i) 1% of the capital stock entitled to
vote in the election of directors or (ii) the combined value of the stock or
rights to acquire stock does not exceed your gross annual earnings from the
Company.

 

  b.

Importance of Customer Relationships. You recognize that Donnelley’s
relationship with the customer or customers you serve, and with other employees,
is special and unique, based upon the development and maintenance of good will
resulting from the customers’ and other employees’ contacts with Donnelley and
its employees, including you. As a result of your position and customer
contacts, you recognize that you will gain valuable information about
(i) Donnelley’s relationship with its customers, their buying habits, special
needs, purchasing policies, (ii) the skills, capabilities and other
employment-related

 

3



--------------------------------------------------------------------------------

 

information about Donnelley employees, and (iii) other matters which you would
not otherwise know and which is not otherwise readily available. Such knowledge
is essential to the business of Donnelley and you recognize that your Separation
from Service shall require Donnelley to rebuild that customer relationship to
retain the customer’s business. You recognize that during a period following
your Separation from Service, Donnelley is entitled to protection from your
using the information and customer and employee relationships with which you
have been entrusted by Donnelley during your employment.

 

  c. Nonsolicitation of Customers. You shall not, while employed by Donnelley
and for a period of 18 months from the date of Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley with or without Cause, directly or indirectly, either on your own
behalf or on behalf of any other person, firm or entity, solicit or provide
services which are the same as or similar to the services Donnelley provided or
offered while you were employed by Donnelley to any customer or prospective
customer of Donnelley (i) with whom you had direct contact in the course of your
employment with Donnelley or about whom you learned confidential information as
a result of your employment with Donnelley or (ii) with whom any person over
whom you had supervisory authority at any time had direct contact during the
course of his or her employment with Donnelley or about whom such person learned
confidential information as a result of his or her employment with Donnelley.

 

  d. Nonsolicitation of Employees. You shall not while employed by Donnelley and
for a period of two years from the date of your Separation from Service with
Donnelley for any reason, including your Separation from Service initiated by
Donnelley, with or without Cause, either directly or indirectly solicit, induce
or encourage any Donnelley employee(s) to terminate their employment with
Donnelley or to accept employment with any entity, including but not limited to
a competitor, supplier or customer of Donnelley, nor shall you cooperate with
any others in doing or attempting to do so. As used herein, the term “solicit,
induce or encourage” includes, but is not limited to, (a) initiating
communications with a Donnelley employee relating to possible employment,
(b) offering bonuses or additional compensation to encourage Donnelley employees
to terminate their employment with Donnelley and accept employment with a
competitor, supplier or customer of Donnelley, or (c) referring Donnelley
employees to personnel or agents employed by competitors, suppliers or customers
of Donnelley.

 

  e. Confidential Information. You are prohibited from, at any time during your
employment with the Company or thereafter, disclosing or using any Confidential
Information for your benefit or any other person or entity, unless directed or
authorized in writing by the Company to do so, until such time as the
information becomes generally known to the public without your fault.
“Confidential Information” means information (i) disclosed to or known by you as
a consequence of your employment with the Company, (ii) not generally known to
others outside the Company, and (iii) that relates to the Company’s marketing,
sales, finances, operations, processes, methods, techniques, devices, software
programs, projections, strategies and plans, personnel information, industry
contacts made during your employment, and customer information, including
customer needs, contacts, particular projects, and pricing. These restrictions
are in addition to any confidentiality restrictions in any other agreement you
may have signed with the Company.

 

  f.

Obligation upon Subsequent Employment. If you accept employment with any future
employer during the time period that equals the greater of one year following
the date of

 

4



--------------------------------------------------------------------------------

 

your Separation from Service with Donnelley and the Severance Period (regardless
of whether you actually receive severance benefits during that period), you will
deliver a copy of this Agreement to such employer and advise such employer
concerning the existence of your obligations under this Agreement.

 

  g. Company’s Right to Injunctive Relief. By execution of this Agreement, you
acknowledge and agree that the Company would be damaged irreparably if any
provision under this Section 5 were breached by you and money damages would be
an inadequate remedy for any such nonperformance or breach. Accordingly, the
Company and its successors or permitted assigns in order to protect its
interests, shall pursue, in addition to other rights and remedies existing in
its favor, an injunction or injunctions to prevent any breach or threatened
breach of any of such provisions and to enforce such provisions specifically
(without posting a bond or other security). With respect to such enforcement,
the prevailing party in such litigation shall be entitled to recover from the
other party any and all attorneys’ fees, costs and expenses incurred by or on
behalf of that party in enforcing or attempting to enforce any provision under
this Section 5 or any other rights under this Agreement.

 

6. General.

 

  a. Acknowledgement of Reasonableness and Severability. You acknowledge and
agree that the provisions of this Agreement, including Section 5, are reasonable
and valid in geographic, temporal and subject matter scope and in all other
respects, and do not impose limitations greater than are necessary to protect
the goodwill, Confidential Information and other business interests of the
Company. If any court subsequently determines that any part of this Agreement,
including Section 5, is invalid or unenforceable, the remainder of the Agreement
shall not be affected and shall be given full effect without regard to the
invalid portions. Further, any court invalidating any provision of this
Agreement shall have the power to revise the invalidated provisions such that
the provision is enforceable to the maximum extent permitted by applicable law.

 

  b. Non-duplication of Severance Pay. If, upon ultimate Separation from
Service, the separation pay for which you would be eligible under the R.R.
Donnelley & Sons Company Separation Pay Plan applicable to employees generally,
if any, would be greater than the separation pay payable under to this
Agreement, then your Severance Pay shall be increased to correspond to the pay
you would have been eligible for under such Plan. To avoid duplicate payments,
if you are eligible to receive severance under this Agreement, you hereby waive
any payments under the R.R. Donnelley & Sons Company Separation Pay Plan.

 

  c. Employee Breach. If you breach this Agreement or any other agreement you
have signed with the Company, the Company may, in its complete discretion, stop
making any of the payments provided for in this Agreement.

 

  d.

Arbitration. Any controversy arising out of or relating to this Agreement or the
breach of this Agreement that cannot be resolved by you and the Company,
including any dispute as to the calculation of any payments hereunder, and the
terms of this Agreement, shall be determined by a single arbitrator in New York,
New York, in accordance with the rules of JAMS; provided, however, that either
party may seek preliminary injunctive relief to maintain or restore the status
quo pending a decision of the arbitrator, and the parties consent to the
exclusive jurisdiction of the courts of the State of Delaware or the Federal

 

5



--------------------------------------------------------------------------------

 

courts of the United States of America located in the District of Delaware in
connection therewith. The decision of the arbitrator shall be final and binding
and may be entered in any court of competent jurisdiction. The arbitrator may
award the party he determines has prevailed in the arbitration any legal fees
and other fees and expenses that may be incurred in respect of enforcing its
respective rights.

 

  e. Governing Law. All disputes arising under or related to this Agreement
shall at all times be governed by and construed in accordance with the internal
laws (as opposed to the conflict of law provisions) and decisions of the State
of Delaware as applied to agreements executed in and to be fully performed
within that State.

 

  f. Notice and Execution. This Agreement may be executed in counterparts. Any
notice or request required or permitted to be given hereunder shall be
sufficient if in writing and deemed to have been given if delivered personally
or sent by certified mail, return receipt requested, to you at the address
above, and to the Company at its Corporate Headquarters (Attn: Corporate
Secretary).

 

  g. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties with respect to the subject matter contained herein, and
fully supersedes any prior agreements or understandings between us. This
Agreement may not be changed or amended orally, but only in writing signed by
both parties.

 

  h. Waiver. The failure of either party hereto to enforce at any time any
provision of this Agreement shall not be construed as a waiver of such provision
nor in any way to affect the validity of this Agreement or any part hereof or
the right of such party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

 

  i. Assignments and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon its successors
and assigns. Your rights and obligations under this Agreement shall inure to the
benefit of and be binding upon your designated beneficiary or legal
representative, provided, however, that you may not assign any of your rights
and obligations hereunder.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign on the line provided below to signify such acceptance and agreement
and return the executed copy to the Chief Human Resources Officer.

 

Very truly yours, R. R. Donnelley & Sons Company By:  

/s/ Thomas J. Quinlan, III

  Thomas J. Quinlan, III   President & Chief Executive Officer

 

6



--------------------------------------------------------------------------------

ACCEPTED AND AGREED to this 18th day of December, 2008.

/s/ Miles W. McHugh

Miles W. McHugh

 

7



--------------------------------------------------------------------------------

Annex A

Definitions

 

1. “Annualized Total Compensation” means Base Salary plus Annual Bonus (at the
target level) for one year at the rate in effect immediately before the date of
your Separation from Service, but, for these calculations only, your Base Salary
and target bonus percentage shall not be less than the amount set forth in
Section 3, above.

 

2. “Cause” means (i) your willful and continued failure to perform substantially
your duties with the Company (other than any such failure resulting from your
incapacity due to physical or mental illness or any such failure subsequent to
your being delivered a notice of termination without Cause) after a written
demand for substantial performance is delivered to you by the Chief Executive
Officer or the Board that identifies the manner in which you have not performed
your duties, (ii) your willful engaging in conduct which is demonstrably and
materially injurious (monetarily or otherwise) to the business, reputation,
character or community standing of the Company, (iii) conviction of or the
pleading of nolo contendere with regard to a felony or any crime involving
fraud, dishonesty or moral turpitude, or (iv) a refusal or failure to attempt in
good faith to follow the written direction of the Chief Executive Officer or the
Board (provided that such written direction is consistent with your duty and
station) promptly upon receipt of such written direction. A termination for
Cause after a Change in Control shall be based only on events occurring after
such Change in Control; provided, however, the foregoing limitation shall not
apply to an event constituting Cause which was not discovered by the Company
prior to a Change in Control. For the purposes of this definition, no act or
failure to act by you shall be considered “willful” unless done or omitted to be
done by you in bad faith and without reasonable belief that your action or
omission was in the best interests of the Company. Any act, or failure to act,
based upon authority given pursuant to a resolution duly adopted by the Board or
based upon the advice of the Company’s principal outside counsel shall be
conclusively presumed to be done, or omitted to be done, by you in good faith
and in the best interests of the Company. Notwithstanding the foregoing, the
Company shall provide you with a reasonable amount of time, after a notice and
demand for substantial performance is delivered to you, to cure any such failure
to perform, and if such failure is so cured within a reasonable time thereafter,
such failure shall not be deemed to have occurred.

 

3. “Change in Control” means the occurrence of any one of the following events:

 

  i. individuals who, on the date of this Agreement, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the date
of this Agreement, whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board (either
by a specific vote or by approval of the proxy statement of the Company in which
such person is named as a nominee for director, without written objection to
such nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

 

  ii.

any “person” (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power

 

8



--------------------------------------------------------------------------------

 

of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided, however, that the
event described in this paragraph (ii) shall not be deemed to be a Change in
Control by virtue of any of the following acquisitions: (A) by the Company or
any subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (D) pursuant
to a Non-Qualifying Transaction (as defined in paragraph iii);

 

  iii. the consummation of an arrangement, amalgamation, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or any of its Subsidiaries that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in the
transaction (a “Business Combination”), unless immediately following such
Business Combination: (A) more than 50% of the total voting power of (x) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of 100% of the voting securities
eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Company Voting Securities among the holders thereof immediately prior to the
Business Combination, (B) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation), is or becomes the beneficial owner, directly or indirectly,
of 35% or more of the total voting power of the outstanding Voting securities
eligible to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) other than persons set forth in
(A) through (D) of paragraph (ii) and (C) at least a majority of the members of
the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non-Qualifying
Transaction”);

 

  iv. the closing of a sale of all or substantially all of the Company’s assets,
other than to an entity or in a manner where the voting securities immediately
prior to such sale represent directly or indirectly after such sale at least 50%
of the voting securities of the entity acquiring such assets in approximately
the same proportion as prior to such sale; or

 

  v. the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 35% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.

 

9



--------------------------------------------------------------------------------

4. “Committee” means a committee designated by the Chief Human Resources Officer
of the Company.

 

5. “Good Reason” means, without your express written consent, the occurrence of
any of the following events:

 

  i. A change in your duties or responsibilities (including reporting
responsibilities) that taken as a whole represents a material and adverse
diminution of your duties, responsibilities or status with the Company (other
than a temporary change that results from or relates to your incapacitation due
to physical or mental illness);

 

  ii. A material reduction by the Company in your rate of annual base salary or
annual target bonus opportunity (including any material and adverse change in
the formula for such annual bonus target) as the same may be increased from time
to time;

 

  iii. Any requirement of the Company that your office be more than seventy-five
(75) miles from Chicago, Illinois; and

 

  iv. Any material breach of the Agreement by the Company.

Notwithstanding the foregoing, a Good Reason event shall not be deemed to have
occurred if the Company cures such action, failure or breach within ten
(10) days after receipt of notice thereof given by employee. Your right to
terminate employment for Good Reason shall not be affected by your incapacities
due to mental or physical illness and your continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting Good Reason; provided, however, that you must provide
notice of termination of employment within ninety (90) days following the
initial existence of an event constituting Good Reason or such event shall not
constitute Good Reason under this Agreement.

 

6. “Separation from Service” means a termination of employment with the Company
within the meaning of Treasury Regulation § 1.409A-1(h).

 

10



--------------------------------------------------------------------------------

Annex B

Gross-Up Payments

 

1. Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of employee
(whether pursuant to the terms of this Agreement or otherwise, but determined
without regard to any additional payments required under this Annex B) (the
“Payments”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or any interest or
penalties are incurred by employee with respect to such excise tax (such excise
tax, together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay to employee an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by employee of all taxes (including any Excise Tax) imposed upon the Gross-Up
Payment, employee retains an amount of the Gross-Up Payment equal to the Excise
Tax imposed upon the Payments. For purposes of determining the amount of the
Gross-up Payment, the employee shall be deemed to (i) pay federal income taxes
at the highest marginal rates of federal income taxation for the calendar year
in which the Gross-up Payment is to be made, and (ii) pay applicable state and
local income taxes at the highest marginal rate of taxation for the calendar
year in which the Gross-up Payment is to be made, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes. Notwithstanding the foregoing provisions of this Annex B, if it
shall be determined that employee is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 10% of the portion of the Payments that would be
treated as “parachute payments” under Section 280G of the Code, then the amounts
payable to employee under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to employee without giving rise to the
Excise Tax (the “Safe Harbor Cap”), and no Gross-Up Payment shall be made to
employee. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 4.a., unless an alternative
method of reduction is elected by employee. For purposes of reducing the
Payments to the Safe Harbor Cap, only amounts payable under this Agreement (and
no other Payments) shall be reduced. If the reduction of the amounts payable
hereunder would not result in a reduction of the Payments to the Safe Harbor
Cap, no amounts payable under this Agreement shall be reduced pursuant to this
provision.

 

2.

Subject to the provisions of paragraph (1) of this Annex B, all determinations
required to be made under this Annex B, including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, the reduction of the
Payments to the Safe Harbor Cap and the assumptions to be utilized in arriving
at such determinations, shall be made by the public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and employee within fifteen (15) business days
of the receipt of notice from the Company or the employee that there has been a
Payment, or such earlier time as is requested by the Company (collectively, the
“Determination”). In the event that the Accounting Firm is serving as accountant
or auditor for the individual, entity or group effecting the Change in Control,
employee may appoint another nationally recognized public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company and the Company shall enter
into any agreement reasonably requested by the Accounting Firm in connection
with the performance of the services hereunder. The Gross-up Payment under this
Annex B with respect to any Payments shall be made no later than thirty
(30) days following such Payment. If

 

11



--------------------------------------------------------------------------------

 

the Accounting Firm determines that no Excise Tax is payable by employee, it
shall furnish employee with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on employees applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish employee with a written opinion
to such effect. The Determination by the Accounting Firm shall be binding upon
the Company and employee, except as provided below. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
Determination, it is possible that Gross-Up Payments which will not have been
made by the Company should have been made (“Underpayment”) or Gross-up Payments
are made by the Company which should not have been made (“Overpayment”),
consistent with the calculations required to be made hereunder. In the event
that the employee thereafter is required to make payment of any Excise Tax or
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2) of the Code) shall be promptly paid
by the Company to or for the benefit of employee. In the event the amount of the
Gross-up Payment exceeds the amount necessary to reimburse the employee for his
Excise Tax, the Accounting Firm shall determine the amount of the Overpayment
that has been made and any such Overpayment (together with interest at the rate
provided in Section 1274(b)(2) of the Code shall be promptly paid by employee
(to the extent he has received a refund if the applicable Excise Tax has been
paid to the Internal Revenue Service) to or for the benefit of the Company.
Employee shall cooperate, to the extent his expenses are reimbursed by the
Company, with any reasonable requests by the Company in connection with any
contests or disputes with the Internal Revenue Service in connection with the
Excise Tax and the employee shall permit the Company to control issues related
to the Excise Tax (at its expense) to permit a representative of the Company to
accompany the employee to any conference with any taxing authority and to
promptly deliver to the Company copies of any written communications and
summaries of any verbal communications with any taxing authority regarding the
Excise Tax. The Company, to the extent it has agreed to reimburse such expenses,
shall reimburse the Executive for such expenses no later than the end of the
calendar year following the calendar year in which the Excise Tax is paid or, if
no Excise Tax is due, by the end of the calendar year in which the contest or
dispute with the Internal Revenue Service is settled or finally adjudicated.

 

12